UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1043


CHARLES DERECK ADAMS; MELINDA ELIZABETH ADAMS,

                 Petitioners - Appellants,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                         (Tax Ct. No. 015556-13)


Submitted:   May 18, 2016                    Decided:     May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Dereck Adams, Melinda Elizabeth Adams, Appellants Pro
Se. Gilbert Steven Rothenberg, Senior Attorney, Richard Farber,
Curtis Clarence Pett, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., William J. Wilkins, INTERNAL REVENUE SERVICE,
Washington, D.C, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles Dereck Adams and Melinda Elizabeth Adams seek to

appeal    the     tax     court’s       order       sustaining       the    Commissioner’s

assessment      of    a   deficiency          and    penalty    with       respect      to    the

Adamses’    2010     federal         income    tax     liability.          We    dismiss      the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     A notice of appeal from a decision of the tax court must be

filed    within      ninety     days     after       the    decision       is    entered.     26

U.S.C. § 7483 (2012); Spencer Med. Assocs. v. Comm’r, 155 F.3d
268, 269 (4th Cir. 1998).                     The timely filing of a notice of

appeal is a jurisdictional requirement.                        Bowles v. Russell, 551
U.S. 205, 213–14 (2007).

     The tax court’s order was entered on the docket on August

26, 2015.       The notice of appeal was filed on January 12, 2016.

Because taxpayers failed to file a timely notice of appeal, and

because    this      jurisdictional           appeal       period    is    not    subject      to

equitable tolling, see Bowles, 551 U.S. at 214, we dismiss the

appeal.      We      deny      the    Appellants’          motion    to    compel       and    we

dispense     with       oral     argument       because        the    facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                   DISMISSED



                                                2